DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oota (US 8,467,193) in view of Yamasaki (US 2012/0104886).
Oota discloses:
a substrate (3); 
a connector portion having a power supply voltage terminal (91) and a ground terminal (92) whose cross sections are rectangular in shape and being configured to be capable of inserting and attaching the power supply harness (see Fig. 1); 
a power supply pattern formed on a surface layer of the substrate and having an elongated first terminal end (see Fig. 1) onto which the power supply voltage terminal is attached; 
a ground pattern formed on a surface layer of the substrate and having an elongated second terminal end (see Fig. 1) onto which the ground terminal is attached; 
a power supply relay (201) provided at an input portion of the power conversion circuit and configured to be capable of cutting off a power path; 
an inductor (203) being surface-mounted on the substrate, and having a rectangular parallelepiped shape in which an input end connected to the power supply pattern (13) and an output end (12) connected to the power supply relay face each other (see Fig. 1); and 
one or more capacitors (61-63) constituting a filter circuit together with the inductor, and having one electrode terminal being connected to the power supply pattern, and the other electrode terminal being connected to the ground pattern (71), wherein a wall surface of the input end of the inductor is disposed in parallel to a longitudinal axis direction of the first terminal and a width of the input end and a total length of the first terminal end at least partially overlap each other in the longitudinal axial direction of the first terminal (see Fig. 1).
▪ Regarding claim 2: 
A capacitor (62) is surface mounted on the substrate, a direction connecting two electrode terminals (connected to 13 and 71) is parallel to a connection direction connecting the input end and the output end of an inductor, and an electrode terminal connected to the ground pattern is disposed on a side close* to the second terminal end (terminal connected to 13 is disposed on the side close to the second terminal, particularly with respect to the opposing terminal, connected to 71).
*Examiner notes that the term close is not defined and has been interpreted broadly.
Regarding claim 3:
In the connection direction of the inductor a center position of at least one of the capacitors is located on the second terminal side with respect to a center position of the inductor (capacitors 61 and 62 are disposed to the left of inductor 203, which is the same side as terminal 92).
Regarding claim 5:
A motor (101) configured to output a steering assist torque by electric power supplied from the power conversion device, and being as the load (col. 4, ln. 29-35).
▪ Regarding claim 6:
A width of the power supply pattern in the portion connecting the first terminal and the input end is formed larger than the width of the input end (see Fig. 1; terminal 92 is smaller than 11 in the width direction).
Ooata does not directly disclose a terminal hole.

Yamasaki teaches a control device for a power steering unit (1) which includes a substrate (70) with through holes (73) used to accommodate and connect to power terminals (65) - See ¶ 0080; see also Fig. 5.
Incorporation of the connection means taught by Yamasaki would provide elongated through holes to accommodate the terminals, with the first through hole overlapping the input end of the inductor.
Based on the teaching of Yamasaki, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention in order to include a means of securely connecting/placing the terminal on the substrate.

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments, see Remarks, filed 4/21/22, with respect to the rejection(s) of claim(s) 1 and 3-6 under § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
June 8, 2022

/KEVIN HURLEY/Primary Examiner, Art Unit 3611